                          Case 6:21-cv-00027-ADA Document 17-2 Filed 07/09/21 Page 1 of 3
Rachael Lamkin Mail - Re: BCS v. Codelathe                                                                                      7/7/21, 8:44 AM




                                                                                   Rachael Lamkin <rdl@lamkinipdefense.com>



 Re: BCS v. Codelathe
 1 message

 Rachael Lamkin <rdl@lamkinipdefense.com>                                               Fri, Jun 25, 2021 at 4:22 PM
 To: randall garteiser <rgarteiser@ghiplaw.com>
 Cc: Scott Fuller <sfuller@ghiplaw.com>, Chris Honea <chonea@ghiplaw.com>, Michael Smith
 <michaelsmith@siebman.com>

    Randy,

    With sincere regard, I think you are overreacting. I have proposed a solution, which is for Ray to withdraw because he
    is the GC and for Tom to file an amended complaint under his own name. Once that happens, we will not oppose a
    withdrawal.

    Best regards,

    Rachael

    Rachael Lamkin
    Lamkin IP Defense
    916.747.6091
    https://www.lamkinipdefense.com/rachael-1/


    On Fri, Jun 25, 2021 at 2:35 PM randall garteiser <rgarteiser@ghiplaw.com> wrote:
     These are unrelated. Your client can file an opposition to our withdraw. And this type of attempted leverage by
     your client, itself, seems sanctionable.



                On Jun 25, 2021, at 7:58 AM, Rachael Lamkin <rdl@lamkinipdefense.com> wrote:

                Randy,

                We have a call Monday with Tom and my client engineer to discuss non infringement. That should
                result in a dismissal, mooting your request to withdraw. If not, my client will oppose your withdrawal
                because Ray is the GC and Tom signed the complaint as a member of your firm. As such, my client
                may not be sufficiently protected in a sanctions bid. One possible solution is to have Ray withdraw
                and have Tom sign an amended complaint but I am hoping this is all academic. Let’s talk after
                Monday.

                Rachael
                Rachael D. Lamkin
                916.747.6091


                        On Jun 24, 2021, at 4:26 PM, randall garteiser <rgarteiser@ghiplaw.com> wrote:


                        ​1. Yes, Ray Mort and Tom Fasone are both the attorneys of record for BCS.
                         2. Tom Fasone is no longer associated with Garteiser Honea since May 13, 2021.

https://mail.google.com/mail/u/0?ik=adbd56f593&view=pt&search=…3Ar-193249727337060106&simpl=msg-a%3Ar-193249727337060106&mb=1       Page 1 of 3
                          Case 6:21-cv-00027-ADA Document 17-2 Filed 07/09/21 Page 2 of 3
Rachael Lamkin Mail - Re: BCS v. Codelathe                                                                                      7/7/21, 8:44 AM




                                 On Jun 22, 2021, at 10:15 AM, Rachael Lamkin
                                 <rdl@lamkinipdefense.com> wrote:

                                 All,

                                 I am speaking with my client about Randy and Scott's request this
                                 afternoon. In order to prepare for that conversation please advise: (1) is
                                 Ray Mort still the GC of Plaintiff BCS? and (2) Is Tom Fasone still an
                                 attorney at Garteiser?

                                 Best regards,

                                 Rachael

                                 Rachael Lamkin
                                 Lamkin IP Defense
                                 916.747.6091
                                 https://www.lamkinipdefense.com/rachael-1/


                                 On Mon, Jun 21, 2021 at 12:02 PM randall garteiser
                                 <rgarteiser@ghiplaw.com> wrote:
                                   ​Rachael,

                                    Scott and I of Garteiser Honea are withdrawing from this case. Please
                                    let us know if we can file our motion to withdraw unopposed.

                                    Thanks,
                                    Randy


                                             On Jun 10, 2021, at 2:57 PM, Rachael Lamkin
                                             <rdl@lamkinipdefense.com> wrote:

                                             Thanks Scott. I spoke to Tom yesterday; he'll be getting
                                             back to me.

                                             Best regards,

                                             Rachael

                                             Rachael Lamkin
                                             Lamkin IP Defense
                                             916.747.6091
                                             https://www.lamkinipdefense.com/rachael-1/


                                             On Thu, Jun 10, 2021 at 10:27 AM M. Scott Fuller
                                             <sfuller@ghiplaw.com> wrote:
                                               Rachael,

                                               Please coordinate with Ray Mort and Tom

https://mail.google.com/mail/u/0?ik=adbd56f593&view=pt&search=…3Ar-193249727337060106&simpl=msg-a%3Ar-193249727337060106&mb=1       Page 2 of 3
                          Case 6:21-cv-00027-ADA Document 17-2 Filed 07/09/21 Page 3 of 3
Rachael Lamkin Mail - Re: BCS v. Codelathe                                                                                      7/7/21, 8:44 AM



                                             Fasone on this matter, if you have not done
                                             so already.

                                             Please make note of Tom's new email
                                             address, which is copied here.

                                             Best regards,

                                             M. Scott Fuller
                                             Partner - Garteiser Honea PLLC
                                             903.705.7420 / sfuller@ghiplaw.com
                                             119 West Ferguson, Tyler TX 75702
                                             795 Folsom St., Floor 1, San Francisco CA 94107-4226
                                             www.ghiplaw.com



                                             On Mon, 7 Jun 2021 12:16:30 -0700,
                                             Rachael Lamkin
                                             <rdl@lamkinipdefense.com> wrote:

                                             Randy, Scott,

                                             MIchael and I represent Codelathe in the BCS Software
                                             matters. Speaking plainly, my client wants me to start
                                             drafting a Rule 11 letter (see our non-infringement
                                             claim). I am frankly loath to send those kinds of
                                             letters. Maybe we can jump on the phone and talk
                                             settlement first?

                                             Best regards,

                                             Rachael

                                             Rachael Lamkin
                                             Lamkin IP Defense
                                             916.747.6091
                                             https://www.lamkinipdefense.com/rachael-1/




https://mail.google.com/mail/u/0?ik=adbd56f593&view=pt&search=…3Ar-193249727337060106&simpl=msg-a%3Ar-193249727337060106&mb=1       Page 3 of 3
